          Case 5:19-cv-01392-JKP Document 80 Filed 05/18/21 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

CHRISTOPHER PRESCOTT,                              §
INDIVIDUALLY AND AS PERSONAL                       §
REPRESENTATIVE OF THE ESTATE OF                    §                  5-19-CV-01392-JKP
KAMERON PRESCOTT, DECEASED;                        §
RUBI PRESCOTT, INDIVIDUALLY AND                    §
AS PERSONAL REPRESENTATIVE OF                      §
THE ESTATE OF KAMERON PRESCOTT,                    §
DECEASED; AND ESTATE OF                            §
KAMERON PRESCOTT, DECEASED,                        §
                                                   §
                   Plaintiffs,                     §
                                                   §
vs.                                                §
                                                   §
GEORGE HERRERA, JESSE ARIAS,                       §
JOHNNY LONGORIA, BEXAR COUNTY,                     §
JAVIER SALAZAR, INDIVIDUALLY                       §
AND AS THE BEXAR COUNTY                            §
SHERIFF; AND JOHN AGUILLON,                        §
                                                   §
                   Defendants.                     §

                                              ORDER

        Before the Court is the above-styled and numbered cause of action, which was referred to me

for all nondispositive pretrial proceedings. See Dkt. No. 17. The Court is in receipt of the parties’

advisory filed on May 6, 2021, which informs the Court that they have reached an agreement to

resolve this litigation. See Dkt. No. 79. Accordingly, IT IS HEREBY ORDERED that the parties

shall file a stipulation of dismissal on or before July 6, 2021. Should the parties require additional

time to finalize their settlement agreement, they should inform the Court.

        Having considered and acted upon all matters for which the above-entitled and numbered

case was referred, it is ORDERED that the above-entitled and numbered case is RETURNED to the

District Court for all purposes.

        IT IS SO ORDERED.

        SIGNED this 18th day of May, 2021.




                                             RICHARD B. FARRER
                                             UNITED STATES MAGISTRATE JUDGE
